Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price (2,353,755). Price discloses (claim 1) a dual input master cylinder (30; figures 1-2), comprising: a housing (110) having a first input (114), a piston base (118) positioned within the housing (as shown); and a piston rod (108) having a first end (right end of rod 108) and a second end (left end of rod 108), the first end of the piston rod abutting the piston base (the rod 108 includes a valve element 138 which is pushed into engagement with valve seat 136 in the piston 118; page 3, column 1, lines 40-45) and the second end of the piston rod acting as a second input of the dual input master cylinder (the piston rod 108 includes a valve element 138 (acts as second input) which is pushed into engagement with valve seat 136 in the piston 118, further movement forces piston 118 to the right and causes the ejection of pressure liquid through port 116 to apply pressure to the brakes, figures 1-2; page 3, column 1, lines 40-50), (claim 4) a bleed screw opening (126; figures 1-2) configured to receive a bleed screw (128) and a hydraulic fluid reservoir connector opening (116) configured to receive a hydraulic fluid reservoir connector (claim 7) an outlet (116; figures 1-2), wherein (claim 1) the piston rod is capable of being spaced apart from the piston base (as shown in figure 2), (claim 2) the piston base (118; figure 2) is positioned entirely within the housing (110, as shown), (claim 6) a central axis of the first input is coaxial with a central axis of the bleed screw opening (as shown, the central axis of port 114 (first input) is coaxial with the central axis of the left bleed screw opening 126; figures 1-2), and (claim 7) a portion of the piston rod extends out of a first end of the housing (piston rod 108 extends out of the left end of housing 110 as shown) and the outlet is positioned about the second end of the housing {port 116 (outlet) is positioned at the right end of housing 110 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Price as applied to claim 1 above, in view of Branson (3,436,917).  Price discloses all of the claimed subject further comprising a biasing member (134; figure 2). Price does not disclose wherein the biasing member is received around at least a portion of the piston base. 
Branson teaches for a master cylinder with a piston base 15 and a biasing member 16 and that the biasing member 16 is received around at least a portion of the piston base 15 for the purposes of ensuring proper positioning and movement of the piston. 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Price as applied to claim 4 above, in view of Crescentini (4,979,367).  Price discloses all of the claimed subject matter except for a central axis of the first input being substantially perpendicular to a central axis of the bleed screw opening. 
Crescentini teaches for a central axis of the first input is substantially perpendicular to a central axis of the bleed screw opening (central axis of fluid inlet 12 (first input) is perpendicular to a central axis of bleed screw mounting 32 (bleed screw opening) as shown; figure 1) for the purposes of mounting the bleed screw opening for ease of access during maintenance.
Since Price and Crescentini are both in the same field of endeavor the purpose disclosed by Crescentini would have been recognized in the pertinent art of Price. It would have been obvious to one of ordinary skill in the art at a time before the invention was effectively filed to modify the master cylinder of Price such that a central axis of the first input being substantially perpendicular to a central axis of the bleed screw opening for the purposes of mounting the bleed screw opening for ease of access during maintenance.

s 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Polaris in view of Price.  Polaris discloses (claim 8) a braking system (braking control system; figure 12), comprising: a hand brake member (hand lever; paragraph [0039]; a first master cylinder (132) operably coupled to the hand brake member (hand lever activates the hand-controlled master cylinder 132; paragraphs [0039], [0043]), a foot brake member (foot brake; paragraph (0041]); a dual input master cylinder (134') operably coupled to the foot brake member and the hand brake member (the foot brake activates the dual input master cylinder 134', which is also operatively coupled to the hand lever; figure 12; paragraphs [0039], [0041], (0043]), and at least one splitter (308) operably coupled to the dual input master cylinder (as shown). Polaris does not disclose the details of the dual input master cylinder including a housing having a first input, a piston base positioned within the housing, a piston rod abutting the piston base, the piston rod capable of being spaced apart from the piston base within the housing, and an output positioned downstream of the piston rod and the piston base.
Price teaches for the dual input master cylinder (30; figures 1-2) including a housing (110) having a first input (114), a piston base (118) positioned within the housing (as shown), a piston rod (108) abutting the piston base (the rod 108 includes a valve element 138 which is pushed into engagement with valve seat 136 in piston 118; page 3, column 1, lines 40-45), the piston rod capable of being spaced apart from the piston base within the housing (as shown in figure 2), and an output (116) positioned downstream of the piston rod and the piston base (as shown) for the purposes of improving the means for assisting manual braking of the dual input master cylinder.
Since Polaris and Price are both in the same field of endeavor the purpose disclosed by Price would have been recognized in the pertinent art of Polaris.  It would have been obvious at a 
Regarding claim 9, Polaris discloses all of the claimed subject matter except for the piston base being positioned entirely within the housing.  However, Price teaches for the piston base (118; figure 2) being positioned entirely within the housing (110, as shown). In order to improve braking power for the dual input master cylinder, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace Polaris' dual input master cylinder with Price's dual input master cylinder including the piston base within the housing because, as Price discloses, this configuration can utilize manual and power braking to create the hydraulic pressure, providing improved means for assisting in manual braking (Price; page 1, column 1, lines 1-30; page 1, column 2, lines 15-20).
Regarding claim 11, Polaris discloses all of the claimed subject matter except for at least one splitter including a first splitter and a second splitter, the first splitter positioned upstream of the first input and the second splitter positioned downstream of the output. In a secondary embodiment, Polaris discloses wherein the at least one splitter includes a first splitter (310; figure 10) and a second splitter (348), the first splitter positioned upstream (splitter 310 is upstream from controller 130; figure 10) and the second splitter positioned downstream (splitter 348 is downstream from controller 130; figure 10).  In order to direct the hydraulic fluid as needed (Polaris; paragraphs [0040]-[0041]), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Polaris' primary embodiment to include the first 
Regarding claim 12, Polaris and Price, in combination, disclose the braking system of claim 8. Polaris fails to disclose wherein the piston base is separable from the piston rod. Price discloses wherein the piston base (118; figure 2) is separable from the piston rod (108, as shown). In order to improve braking power for the dual input master cylinder, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace Polaris' dual 
Regarding claim 13, Polaris and Price, in combination, disclose the braking system of claim 8. Polaris fails to disclose wherein the first input is positioned along a first side of the housing. Price discloses wherein the first input (114; figure 2) is positioned along a first side of the housing (at the left side of housing 110 as shown). In order to improve braking power for the dual input master cylinder, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace Polaris' dual input master cylinder with Price's dual input master cylinder including the first input which is positioned along a first side of the housing because, as Price discloses, this configuration can utilize manual and power braking to create the hydraulic pressure, providing improved means for assisting in manual braking (Price; page 1, column 1, lines 1-30; page 1, column 2, lines 15-20).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Polaris in and Price, as applied to claim 8 above, further in view of Wimbush. Regarding claim 10, Polaris fails to disclose the dual input master cylinder further comprising a biasing member received around at least a portion of the piston base.   Price discloses wherein the dual input master cylinder (30; figure 2) further comprises a biasing member (134). In order to improve braking power for the dual input master cylinder, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace Polaris' dual input master cylinder with Price's dual input master cylinder including the biasing member coupled to the piston base because, as Price .
Regarding claim 14, Polaris and Price, in combination, disclose the braking system of claim 8. Polaris fails to disclose wherein the first input is positioned along a top side of the housing. Price discloses the first input (114; figure 2) positioned along the housing {110, as shown). In order to improve braking power for the dual input master cylinder, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace Polaris' dual input master cylinder with Price's dual input master cylinder including the first input which is positioned along the housing because, as Price discloses, this configuration can utilize manual and power braking to create the hydraulic pressure, providing improved means for assisting in manual braking (Price; page 1, column 1, lines 1-30; page 1, column 2, lines 15-20). Wimbush discloses wherein the first input (72; figure 1) is positioned along a top side of the housing (passageway 72 is positioned along a top side of the housing 21 as shown). Subject to the obvious combination of Polaris and Price, in order to prevent backflow into the first input line 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other dual input master cylinder braking system arrangements.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745 
March 25, 2022